Case 7:19-cv-00863-EKD-JCH Document 90 Filed 02/08/21 Page1lofi Pageid#: 424

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF VIRGINIA

ROANOKE DIVISION

TRAVIS WAYNE TOLLEY, )
Plaintiff )
)

Vv. ) CASE NO. 7:19-cv-00863
)
ALAN W. BUZZARD, BEN CALDWELL, )
and GREG GARDNER, )
Defendants. )

PLAINTIFF’S CORRECTED MOTION TO FILE FOURTH AMENDED COMPLAINT
COMES NOW the Plaintiff, Travis Wayne Tolley, by counsel, and moves this Court to
grant him leave to file the attached Fourth Amended Complaint.
Respectfully submitted,

TRAVIS WAYNE TOLLEY
By Counsel

By: /s/ M. Paul Valois
M. Paul Valois (VSB No. 72326)
Counsel for Plaintiff
JAMES RIVER LEGAL ASSOCIATES
7601 Timberlake Road
Lynchburg, Virginia 24502
Telephone: (434) 845-4529
Facsimile: (434) 845-8536
[Email: mvalois@vbclegal.com]

CERTIFICATE OF SERVICE

I hereby certify that on this 8" day of February, 2021, J electronically filed the foregoing
with the Clerk of this Court using the CM/ECF system, which will automatically send notice of
this filing to all counsel of record.

/s/_ M. Paul Valois

 
